Citation Nr: 1739624	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims file is currently with the Milwaukee Pension Management Center. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed his most recent claim for nonservice-connected pension benefits in January 2014.

2.  The Veteran has been imprisoned at a state penal institution as a result of a felony conviction since January 1974.  He is serving a life sentence in prison.  

3.  The Veteran does not have a dependent spouse or any dependent children.


CONCLUSION OF LAW

The criteria for basic eligibility for monetary nonservice-connected pension benefits are not met at this time.  38 U.S.C.A. §§ 101, 106, 1502, 1505(a), 1521, 5103 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.159, 3.666 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As will be explained below, further development would unnecessarily impose additional burdens upon VA with no possibility of any benefit flowing to the Veteran. Accordingly, such development is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Moreover, there is no legal basis upon which the pension benefits may be awarded at this time.  Hence, the Veteran's claim must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II. Governing Law and Regulations

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service during a term of war.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  The "armed forces" include the United States Marine Corps. 38 C.F.R. § 3.1.

The qualifying periods of war include the Vietnam era.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

Significantly, the law provides that no pension under public or private laws administered by the Secretary shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning 61 days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. App. 265 (1993).

If any individual to or for whom pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  Payment may be made to the spouse, child or children of a veteran disqualified under this section if that veteran continues to be eligible except for the provisions of this section.  38 C.F.R. § 3.666(a).

Generally, a veteran must be enrolled in the VA healthcare system as a condition for receiving medical benefits.  38 C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the VA healthcare system at any time; however, a veteran who wishes to be enrolled must apply by submitting a completed VA application for health benefits to a VA medical facility. 38 C.F.R. § 17.36(d).  The Secretary determines which categories of veterans are eligible to be enrolled, based upon enumerated priorities.  Veterans who do not have any service-connected disabilities are assigned the lowest priority, or category 8.  38 C.F.R. § 17.36(b).

The Veteran served during a period of war, but he has been imprisoned at a state penal institution as a result of a felony conviction since January 1974.  He is serving a life sentence in prison.  The evidence reflects that he remains in custody at this time.  

The Veteran did not file his most recent claim for nonservice-connected pension benefits until January 2014, clearly more than 61 days after his imprisonment for a felony.  Therefore, he cannot receive payment for any nonservice-connected pension benefits.  Additionally, the Veteran has not alleged that he is married or has any dependent children.  Hence, there is no spouse or child who could receive any pension benefits that the claimant would be eligible to receive.  Finally, the Veteran cannot receive any VA health care based on eligibility for pension benefits because he is currently incarcerated.

From the foregoing it is clear that even if the Board were to remand this case to order the Veteran be seen for a pension examination, while the Veteran is incarcerated absolutely no benefit whatsoever would flow to him.  He cannot be paid nonservice connected monetary benefits, and he cannot be seen for VA health care.  Without the possibility of any benefit flowing to the Veteran at this time the Board finds no basis to award entitlement. 

The Board has considered extensive argument as to why the Veteran believes it is essentially unconstitutional to deprive him of his nonservice-connected pension benefits to which he believes he is entitled.  However, the application of the law to the facts is dispositive and the appeal must be denied because under the law there is no entitlement to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The Veteran does not meet the requirements for nonservice-connected pension, and the applicable law as implemented by the VA Secretary precludes the relief sought.  38 U.S.C.A. §§ 101, 106, 1502, 1505(a), 1521, 1705, 5103; 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.12, 3.159, 3.203, 17.36.

The Veteran is notified that should he be released from prison, he may again reapply for nonservice-connected pension benefits at that time.  His eligibility for nonservice connected pension benefits would be determined based on the evidence then available.


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.


____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


